                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                              NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7       MICHAEL JOHN DELMONICO,                           Case No. 21-cv-02009-HSG
                                   8                    Petitioner,                          ORDER OF DISMISSAL
                                   9             v.

                                  10       ROB BONTA,
                                  11                    Respondent.

                                  12
Northern District of California
 United States District Court




                                  13          Petitioner has filed a pro se petition for a writ of habeas corpus pursuant to 28 U.S.C. § 2254

                                  14   challenging a 2018 misdemeanor conviction from Palo Alto Superior Court.1 On March 31, 2021, the

                                  15   Court dismissed the petition with leave to amend because the ineffective assistance of counsel

                                  16   claim was insufficiently pled. ECF No. 3. The Court informed Petitioner that the failure to timely

                                  17   file an amended petition would result in the dismissal of this action for failure to prosecute under

                                  18   Fed. R. Civ. P. 41(b). Id. The deadline to file an amended petition has passed, and Plaintiff has

                                  19   not filed an amended petition or otherwise communicated with the Court. Accordingly, this

                                  20   petition is dismissed without prejudice pursuant to Fed. R. Civ. P. 41(b) for failure to prosecute

                                  21   and for failure to comply with the Court’s March 31, 2021 order. The Clerk shall close the file.

                                  22          IT IS SO ORDERED.

                                  23   Dated: 5/19/2021

                                  24                                                     ______________________________________
                                                                                         HAYWOOD S. GILLIAM, JR.
                                  25                                                     United States District Judge
                                  26
                                  27   1
                                        The Clerk of the Court is directed to substitute Rob Bonta, the California Attorney General, in
                                  28   place of the previously named respondent because Attorney General Bonta is Petitioner’s current
                                       custodian. See Ortiz-Sandoval v. Gomez, 81 F.3d 891, 894 (9th Cir.), as amended (May 8, 1996).
